Citation Nr: 0326609	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability 
manifested by speech and memory problems as a result of 
surgical treatment by the Department of Veterans Affairs on 
March 5, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son R.C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from October 1952 to September 1958.  The 
appellant is his wife and custodian.  The veteran has been 
found to be incompetent for VA purposes.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  January 2001 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On April 25, 2003, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge.  
A transcript of that hearing is of record.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the record reveals that the appellant has not 
been notified by VA as to the evidence which would be needed 
to substantiate her claim under 38 U.S.C.A. § 1151 and 
whether VA or the claimant is expected to obtain and submit 
such evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
that the claimant has "not less than 30 days to respond to 
the notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand this case in order to satisfy VA's duty to notify the 
appellant.

Under the circumstances, this case is REMANDED for the 
following:

1.	The appellant should be notified, 
pursuant to the VCAA, of any 
information, and any medical or lay 
evidence not previously provided to 
VA, which is necessary to substantiate 
her claim on appeal and whether VA or 
the claimant is expected to obtain 
such evidence.
2.	The appellant should be allowed the 
period of time provided by law for a 
response.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to determine 
whether the appellant's claim may now be granted.  If the 
decision remains adverse to the appellant, she and her 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to afford the appellant 
due process of law and the notice required by the VCAA.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant until she receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




